 

Exhibit10.36

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE (this “Fifth Amendment”), is made as of this 2nd
day of October, 2015, by and between DIV DANBURY 187, LLC, a Delaware limited
liability company and DIV LINDEN 187, LLC, a Delaware limited liability company,
both having a place of business at c/o Davis Marcus Partners, Inc., 125 High
Street, 21st Floor, Boston, Massachusetts 02110 (collectively, the “Landlord”),
as landlord, and SIRIUSDECISIONS, INC., a Delaware corporation, having a place
of business at 187 Danbury Road, Wilton, Connecticut 06897 (hereinafter called
“Tenant”), as tenant.

 

WITNESSETH:

 

WHEREAS, Landlord is the owner of that certain building (the “Building”) located
at 187 Danbury Road, Wilton, Connecticut (the “Property”);

 

WHEREAS, Landlord and Tenant entered into a certain Lease for a portion of the
Building dated as of March 27, 2006 (the “Original Lease”), as amended by that
certain Amendment to Lease dated as of March 27, 2008 (the “First Amendment”),
as further amended by that certain Second Amendment to Lease dated as of June
15, 2012 (the “Second Amendment”); as further amended by that certain Third
Amendment to Lease dated as of October 24, 2012 (the “Third Amendment”); as
further amended by that certain Fourth Amendment to Lease dated as of February
14, 2014 (the “Fourth Amendment”); and together with the Original Lease, the
First Amendment, and the Second Amendment, the “Original Amended Lease”)
pursuant to which Tenant leases certain space at the Building consisting of
23,599 rentable square feet in area (the “Existing Premises”) as more
particularly described in the Original Amended Lease;

 

WHEREAS, Landlord and Tenant desire to amend certain terms of the Original
Amended Lease as specified herein and any others as described hereby;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is mutually acknowledged, Landlord and Tenant hereby agree that:

 

A.Defined Terms. Unless otherwise defined herein, all capitalized terms used in
this Fifth Amendment shall have the meanings ascribed to them in the Original
Amended Lease. From and after the effective date hereof, the term “Lease” as
used in the Original Amended Lease shall mean and refer to the Original Amended
Lease as amended by this Fifth Amendment.

 

B.Lease Amendment. Landlord and Tenant agree to amend the Original Amended Lease
as follows:

 

1.Premises.  Section 1.1 of the Original Amended Lease is hereby amended to add
the following text:

 

“Landlord, for and in consideration of the rents herein reserved and of the
covenants and agreements herein contained on the part of Tenant to be performed,
hereby leases to Tenant and Tenant accepts from Landlord, certain space shown on
Exhibit A (Revised 2015) attached hereto and made a part hereof, containing
18,541 square feet of rentable area (hereinafter referred to as the “Second
Expansion Premises”), situated on the third (3rd) floor of the Riverview
Building in its “AS IS” condition without an implied or express warranty as to
use or condition, subject to Landlord’s obligation to construct the “Fifth
Amendment Tenant Improvements” (as defined below). From and after the Fifth
Amendment Effective Date (as defined below), the Second Expansion Premises shall
become a part of the Premises for all purposes of the Lease and the “Premises”
shall consist of 42,140 rentable square feet.”

 

- 1 -

--------------------------------------------------------------------------------

 

2.Parking.  Effective as of the Fifth Amendment Effective Date, the number of
reserved parking spaces set forth in Section 1.3 of the Original Amended Lease
shall be amended to delete the amount “four (4)” and substitute in lieu thereof
the following “eight (8)”.

 

3.Fifth Amendment Tenant Improvements.  Landlord and Tenant hereby agree and
acknowledge that Landlord shall, at its sole cost and expense (subject to the
Landlord Contribution Cap (as defined herein)), complete the Fifth Amendment
Tenant Improvements (as defined in Exhibit A--Fifth Amendment Work, attached
hereto and made a part hereof). As used herein, the term “Fifth Amendment
Effective Date” shall mean and refer to the earlier of: (1) the date on which
the Fifth Amendment Tenant Improvements are “substantially complete” (as such
term is defined in Exhibit A--Fifth Amendment Work hereto), or (2) the date on
which Tenant commences its business operations in any part of the Second
Expansion Premises; provided, however, in no event shall the Fifth Amendment
Effective Date occur, nor shall Tenant have the right to occupy the Second
Expansion Premises, prior to April 1, 2016.

 

4.Exhibits. Exhibit A (revised 2014)   attached to the Original Amended Lease is
hereby deleted in its entirety and replaced with Exhibit A (Revised 2015)
attached to this Fifth Amendment, and from and after the Fifth Amendment
Effective Date all references in the Original Amended Lease to Exhibit A
(revised 2014) shall be deemed to be references to said Exhibit A (Revised
2015).

 

5.Lease Term.  The Initial Term for the Second Expansion Premises shall commence
on Fifth Amendment Effective Date and shall end on July 31, 2020 (the
“Expiration Date”) unless sooner terminated as provided in the Lease.

 

6.Base Rent.  Effective as of the date hereof, the Annual Base Rent table set
forth in Section 4.1.1 of the Original Amended Lease shall be amended to add the
following table immediately below the Annual Base Rent table existing in Section
4.1.1 of the Original Amended Lease, which such additional table shall set forth
the Annual Base Rent payable for the Second Expansion Premises:

 

Annual Base Rent – Second Expansion Premises

 

Period

Annual Base Rent

Annual Base Rent per

Rentable Square Foot

Monthly Base Rent

Fifth Amendment

Effective Date – July 31, 2016

$574,771.00 (to be prorated

as applicable)

$31.00

$47,897.58

August 1, 2016 –

July 31, 2017

$593,312.00

$32.00

$49,442.67

August 1, 2017 –

July 31, 2018

$611,853.00

$33.00

$50,987.75

August 1, 2018 –

July 31, 2019

$630,394.00

$34.00

$52,532.83

August 1, 2019 –

July 31, 2020

$648,935.00

$35.00

$54,077.92

 

7.Security Deposit.  On or prior to December 31, 2015 (the “Security Deposit
Transfer Date”), Tenant shall deliver to Landlord a security deposit in the form
of a Letter of Credit (as defined below) in the amount of $450,000.00 for the
faithful performance of all terms, covenants and conditions of the Lease. Within
ten (10) days after Landlord’s receipt of the Letter of Credit from Tenant,
which such Letter of Credit shall satisfy the terms and conditions set forth
herein, Landlord shall send to Tenant the existing security deposit being held
by Landlord in the amount of $63,422.31. Tenant’s failure to provide a Letter of
Credit satisfying the terms set forth below shall constitute an Event of Default
pursuant to the terms of the Lease.

 

As of the Security Deposit Transfer Date, Section 4.6 of the Lease shall be
removed and replaced with the following text:

 

- 2 -

--------------------------------------------------------------------------------

 

“4.6.Security Deposit.

 

4.6.1.Letter of Credit.  Tenant has delivered to Landlord a security deposit
(the “Security Deposit”) in the form of a Letter of Credit (as defined below) in
the amount of $450,000.00 for the faithful performance of all terms, covenants
and conditions of the Lease.

 

4.6.2.Letter of Credit Requirements.  The letter of credit provided to Landlord
hereunder as the Security Deposit shall be in the form of an unconditional,
irrevocable, standby letter of credit which shall be in full force and effect
for the periods required hereby, and shall meet all of the following conditions
(a “Letter of Credit”):

 

(a)it shall be issued for the benefit of Landlord by an Eligible Bank (defined
below) approved by Landlord;

 

(b)it shall be effective on the Security Deposit Transfer Date and have a term
of not less than one (1) year following its date of issuance and contain
automatic year-to-year renewal provisions subject to the Letter of Credit
issuer’s obligation to notify Landlord in writing by certified or registered
mail of non-renewal at least thirty (30) days prior to the expiration of the
Letter of Credit;

 

(c)the expiry date of the Letter of Credit for the final Lease Year of the Term
shall be at least thirty (30) days following the Expiration Date of the Lease;

 

(d)it shall provide for the amount thereof as set forth in Subsection 4.6.1 to
be available to the Landlord in multiple drawings conditioned only upon
presentation of a sight draft;

 

(e)it shall be assignable by Landlord to its successors, assigns and mortgagees
and by any successive beneficiaries thereof at no cost to transferor or
transferee (Tenant agreeing to pay such charges in connection with any transfer
of the Letter of Credit), and shall expressly permit multiple assignments; and

 

(f)it shall be in such form as shall be acceptable to Landlord.

 

4.6.3An “Eligible Bank” shall mean a commercial or savings bank organized under
the laws of the United States or any state thereof or the District of Columbia
and having total assets in excess of $2,000,000,000.00 which shall be a
financial institution having a rating of not less than BBB or its equivalent by
Standard and Poors Corporation and subject to a Thompson Watch Rating of C or
better. Tenant, at its expense, shall cause the issuing bank to provide
Landlord’s then-current (as of the initial issuance of the Letter of Credit)
mortgage lender with a written acknowledgment which evidences the issuing bank’s
consent to Landlord’s collateral assignment of the proceeds of the Letter of
Credit and its acknowledgment of the security interest of such mortgage lender
therein within ten (10) business days following the request of Landlord or
Landlord’s mortgagee therefor.

 

4.6.4Substitute Letter of Credit.  Tenant shall deliver to Landlord a substitute
Letter of Credit that satisfies the requirements for a Letter of Credit stated
in this Subsection 4.6.2 for the applicable period not later than ten (10)
business days following delivery of a non-renewal notice by the Letter of Credit
issuer with respect to the Letter of Credit issued to Landlord or thirty (30)
days prior to the scheduled expiration of the Letter of Credit, whichever first
occurs (such date, the “Re-Delivery Deadline”).   If Tenant fails to deliver the
substitute Letter of Credit within such 10-business day period, Landlord shall
have the right to draw the Letter of Credit and receive the proceeds as a cash
Security Deposit. Tenant agrees that notwithstanding any provision of this Lease
to the contrary, its failure to furnish Landlord with the required Security
Deposit either in the form of a substitute Letter of Credit in compliance with
the requirements for the initial Letter of Credit prior to the Re-Delivery
Deadline shall not be subject to any rights of notice or cure under this Lease.

 

- 3 -

--------------------------------------------------------------------------------

 

4.6.5Landlord’s Rights Upon Default.  Upon the occurrence of any of the Events
of Default described in Article 13 hereof, in addition to any other rights or
remedies available to Landlord under this Lease, Landlord shall have the right
to present the Letter of Credit for payment by the issuing bank and the proceeds
thereof shall be due and payable to Landlord in accordance with the terms hereof
and the Letter of Credit. Tenant agrees that Landlord may, without waiving any
of Landlord’s other rights and remedies under this Lease upon the occurrence of
any of the Events of Default, apply the Security Deposit to remedy any failure
by Tenant to perform any of the terms, covenants or conditions to be performed
by Tenant under this Lease and to compensate Landlord for any damages incurred
as a result of any such default, including payment of Landlord’s expenses to
construct any tenant improvements and pay leasing brokerage commissions with
respect to this Lease or any amendments of this Lease. If Landlord uses any
portion of the Security Deposit to cure any Event of Default by Tenant
hereunder, Tenant shall forthwith replenish the Security Deposit to the original
amount within ten (10) days following written notice from Landlord in the manner
directed by Landlord in such notice (which may be in the form of a new or
amended Letter of Credit, or in the form of a cash payment). If Tenant fails to
restore the full amount of the Security Deposit within such 10- business day
period, then the amount of such deficiency shall be subject to the charges
described in Section 4.5. During any period that Landlord is holding the
Security Deposit in the form of cash, Landlord shall not be required to keep the
Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on any such deposit.

 

4.6.6Sale of Building.  In the event of a sale or other transfer of the Building
(or Landlord’s interest therein), Landlord shall have the right to transfer the
balance of the Security Deposit to the new owner or to transferee. Upon any such
transfer and receipt the successor landlord that it has received the Security
Deposit and assumes all of Landlord’s obligations under this Lease, Landlord
shall thereupon be released by Tenant from all liability for the return of the
Security Deposit; and Tenant agrees to look to the new landlord for the return
of such Security Deposit. If Tenant is not in default hereunder at the end of
the Term, Landlord will, within thirty (30) days after the expiration or earlier
termination of the Lease, return the Security Deposit, or so much as has not
been applied by Landlord, to Tenant or the last permitted assignee of Tenant’s
interest hereunder at the expiration of the Term.

 

4.6.7Right to Reduce Letter of Credit.

 

(a)Subject to the terms and conditions stated below in this Section 4.6.7,
Landlord agrees that the amount of the Security Deposit shall be subject to
reduction effective as of (i) the date that is twelve (12) months after the
Security Deposit Transfer Date and, (ii) the date that is twenty-four (24)
months after the Security Deposit Transfer Date in the amount of Fifty Thousand
and 00/100 Dollars ($50,000.00) on each occasion (the “Scheduled Reduction
Amount”), subject to effect of Section 4.6.7(c) below. Landlord’s approval of
any reduction in the Security Deposit shall be subject to Landlord’s receipt of
a written request for such reduction from Tenant (a “Reduction Request) within
ninety (90) days after the twelfth and twenty-fourth month anniversary of the
Security Deposit Transfer Date and the satisfaction of the following terms and
conditions: (a) Tenant shall have submitted to Landlord Tenant’s audited
financial statements substantiating to Landlord’s reasonable satisfaction that,
with respect to the first Letter of Credit reduction request, Tenant’s revenue
from its business operations for fiscal year ending as of March 31, 2016 be
equal or greater to Tenant’s revenue as of March 31, 2015; and, with respect to
the second Letter of Credit reduction request, Tenant’s revenue from its
business operations for fiscal year ending as of March 31, 2017 be equal or
greater to Tenant’s revenue as of March 31, 2015; (b) the Letter of Credit shall
be in full force and effect and the issuing bank shall not have notified
Landlord of its intention not to renew the Letter of Credit; and (c) no Event of
Default shall have occurred and be outstanding under this Lease on the effective
date of each reduction.

 

(b)Replacement Letter of Credit. Within five (5) business days of a Reduction
Request from Tenant, Landlord shall notify Tenant whether or not Tenant
qualifies for a scheduled reduction in the required amount of the Security
Deposit, and if Tenant so qualifies for a scheduled reduction in the required
amount of the Security Deposit, Tenant shall deliver to Landlord a replacement
Letter of Credit reflecting a decrease equal to the Scheduled Reduction Amount
or an endorsement to the existing Letter of Credit in form and substance
satisfactory to Landlord which

- 4 -

--------------------------------------------------------------------------------

 

amends the Letter of Credit by reducing the amount of the Letter of Credit by
the Scheduled Reduction Amount. In such event, Landlord agrees to co-operate
with Tenant and the issuing bank to amend the Letter of Credit (or to provide
for the substitution of a replacement Letter of Credit) as may be reasonably
necessary to evidence such reduction amount promptly following such date of
Tenant’s satisfaction of such conditions.”

 

8.Additional Rent -- Definitions.  Effective as of the Fifth Amendment Effective
Date, Section 5.1 of the Original Amended Lease is amended as follows:

 

a.The definition of “Tenant’s Share” set forth in Section 5.1 of the Lease shall
be amended to add the following sentence: “Tenant’s Share for the Second
Expansion Premises shall be thirteen and sixty hundredths percent (13.60%).”

 

b.The definition of “Base Tax Year” is deleted in its entirety and replaced by
the following:

 

“Base Tax Year”: With respect to the Existing Premises, the calendar year 2014
and with respect to the Second Expansion Premises, the calendar year 2016.”

 

c.The definition of “Base Expense Year” is deleted in its entirety and replaced
by the following:

 

“Base Expense Year”: With respect to the Existing Premises, the calendar year
2014 and with respect to the Second Expansion Premises, the calendar year 2016.

 

d.Payment of Taxes.  Effective as of the Second Expansion Commencement Date,
Section 5.2 of the Original Amended Lease is amended to provide that “Tenant’s
Share” shall consist of (a) Tenant’s Share – Existing Premises of all Taxes to
the extent that Taxes for the applicable period exceed the applicable Base Taxes
and (b) Tenant’s Share – Second Expansion Premises of all Taxes to the extent
that Taxes for the applicable period exceed the applicable Base Taxes.

 

e.Payment of Operating Expenses.  Effective as of the Second Expansion
Commencement Date, Section 5.3 of the Original Amended Lease is amended to
provide that “Tenant Share” shall consist of (a) Tenant’s Share – Existing
Premises of all Operating Expenses to the extent that Operating Expenses for the
applicable Expense Year exceed the applicable Base Expenses and (b) Tenant’s
Share – Second Expansion Premises of all Operating Expenses to the extent that
Operating Expenses for the applicable Expenses Year exceed the applicable Base
Expenses.

 

f.Electric Expense.  Landlord and Tenant hereby agree and confirm that the
current Electric Expense under Section 5.4 of the Lease is currently $2.75 per
rentable square foot of the Existing Premises per annum subject to adjustment as
provided in said Section 5.4 of the Lease. Effective as of the Second Expansion
Commencement Date, the Electric Expense under Section 5.4 of the Lease shall be
$2.75 per rentable square foot of the Premises per annum subject to adjustment
as provided in said Section 5.4 of the Lease.

 

9.Right of First Offer.  Effective as of the Fifth Amendment Effective Date,
Tenant’s First Offer Option, as set forth in Article 19 of the Original Amended
Lease shall be amended to add the text “and vertically” immediately after the
text “horizontally” in the second line thereof.

 

10.Building Renovations.  Landlord plans to complete the following projects at
the Building within twenty-four (24) months of the date hereof: (a) improving
the aesthetics of the cafeteria space; (b) improving the aesthetics of the
fitness center to be on par with other fitness centers in Class “A” buildings in
the Wilton, CT submarket; (c) renovating the restrooms in the common areas and
fitness center; and (d)

- 5 -

--------------------------------------------------------------------------------

 

updating or replacing (as determined by Landlord) the heating ventilation and
air- conditioning systems within the Existing Premises (collectively, the
“Projects”), each of which Project is subject to Landlord’s receipt of cost
estimates, finalizing a development budget, and determining financing sources,
if any, for such Projects. Landlord anticipates that the Projects will be
substantially completed on or prior twenty-four (24) months following the
execution date of this Fifth Amendment by Landlord and Tenant. In the event
Landlord fails to substantially complete the Projects on or prior to twenty-four
(24) months following the execution date of this Fifth Amendment by Landlord and
Tenant, Landlord shall have an additional ninety (90) day period to complete
such Projects, during which time Tenant shall have no abatement or termination
rights. In the event Landlord fails to substantially complete the Projects on or
prior to the expiration of such additional ninety (90) day period, thereafter
Tenant shall receive a rent abatement credit for Base Rent equal to one day of
Base Rent for the Premises for every three (3) days until Landlord substantially
completes the Projects. Additionally, in the event Landlord has failed to
substantially complete the Projects within thirty (30) months following the
execution date of this Fifth Amendment by Landlord and Tenant, then Tenant shall
have a one-time right to terminate the Lease by providing Landlord with written
notice not later than thirty (30) days after the date that is thirty (30) months
following the execution date of this Fifth Amendment by Landlord and Tenant. In
the event Tenant exercises the termination option set forth in this Section 10,
the Lease and Tenant’s right with respect to the Premises shall terminate six
(6) months following Landlord’s receipt of such notice. The Projects shall be
deemed substantially completed when Landlord’s contractor or architect certifies
to Landlord that the Projects have been completed. Within sixty (60) days after
such substantial completion (subject to Force Majeure), Landlord shall fully
complete any then uncompleted portions of the Projects.

 

C.Broker. Landlord and Tenant represent and warrant to each other that they have
not had any dealings with any broker, agent or finder in connection with the
transaction evidenced by this Fifth Amendment other than CB Richard Ellis and
representatives of Landlord. CB Richard Ellis shall be compensated by Landlord
pursuant to a separate written agreement. Each party agrees to protect,
indemnify, defend and hold the other harmless from and against any and all
expenses with respect to any compensation, commissions and charges claimed by
any broker, agent or finder with respect to this Fifth Amendment and the
negotiation thereof that is made by reason of any action or agreement by such
party.

 

D.Lease Ratification. This instrument and all of the terms and provisions hereof
shall be considered for all purposes to be incorporated into and made part of
the Original Amended Lease. The Original Amended Lease and each provision,
covenant, condition, obligation, right and power contained therein is hereby
ratified and confirmed, and, as modified hereby, shall continue in full force
and effect. All references appearing in the Original Amended Lease and in any
related instruments shall be amended and read hereafter to be references to the
Original Amended Lease as amended by this Fifth Amendment. In the event of any
inconsistencies or conflicts between other provisions of the Original Amended
Lease and the provisions of this Fifth Amendment, the provisions hereof shall
govern and control. Except as specifically amended in this Fifth Amendment, the
Original Amended Lease is and shall remain in full force and effect and has not
been amended, modified, terminated or assigned.

 

E.Authority. Landlord represents and warrants to Tenant that Landlord and the
person signing on its behalf are duly authorized to execute and deliver this
Fifth Amendment and that this Fifth Amendment constitutes its legal, valid and
binding obligation. Tenant hereby represents and warrants to Landlord that
Tenant and each person signing on its behalf are duly authorized to execute and
deliver this Fifth Amendment, and that this Fifth Amendment constitutes the
legal, valid and binding obligation of Tenant.

 

F.Execution by Facsimile or Electronic Mail. The parties agree that this Fifth
Amendment may be transmitted between them by facsimile machine or electronic
mail and the parties intend that a faxed or emailed Fifth Amendment containing
either the original and/or copies of the signature of all parties shall
constitute a binding Fifth Amendment.

 

G.Governing Law/Binding Effect. The Lease and this Fifth Amendment and the
rights and obligations of both parties thereunder and hereunder shall be
governed by the laws of the State of Connecticut and shall be binding upon and
inure to the benefit of the Landlord and Tenant and their respective legal
representatives, successors and assigns.

 

- 6 -

--------------------------------------------------------------------------------

 

H.General Provisions.    This Fifth Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. Tenant represents and warrants to Landlord that no
portion of the Premises has been assigned, sublet or licensed for use by any
occupant. Tenant acknowledges that Tenant has no claim of default, setoff,
counterclaim or defenses and no claim of abatement, reduction, adjustments, or
concessions with respect to Base Rent and/or other charges under the Lease as of
the date hereof, and to the extent any of the same exist, they are hereby waived
in full.

 

I.Effective Date. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises. This Fifth Amendment shall become effective and
binding only upon execution and delivery of this Fifth Amendment by all of the
parties hereto and approval by Landlord’s lenders as applicable.

 

J.Amendment of License Agreement. Landlord and Tenant hereby agree that that
certain License Agreement dated April 14, 2015 (the “License Agreement”) is
hereby amended to (a) extend the License Expiration Date (as defined in the
License Agreement) until the Fifth Amendment Effective Date, provided, however,
in the event there are ten (10) or more days of Tenant Delays that occur after
April 1, 2016, Landlord shall have the right to terminate Tenant’s right to the
Licensed Premises (as defined in the License Agreement), upon not less than
fifteen (15) days prior written notice, and (b) provide Tenant a reasonable time
thereafter, but no longer than fifteen (15) days, without payment of any License
Fee (as defined in the License Agreement) but otherwise subject to all of the
other terms of the License Agreement, to allow for an orderly surrender of the
Licensed Premises.

- 7 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Fifth Amendment to be
duly executed as of the day and year first written above.

 

LANDLORD:

 

 

 

DIV DANBURY 187, LLC, a Delaware limited liability company

 

 

 

By:

 

Danbury 187 Manager Corp., its manager

 

 

 

 

 

By:

/s/ Jonathan G.Davis

 

 

Name:

Jonathan G.Davis

 

 

Title:

CEO

 

DIV LINDEN 187, LLC, a Delaware limited liability company

 

 

 

By:

 

Linden 187 Manager Corp., its manager

 

 

 

 

 

By:

/s/ Jonathan G.Davis

 

 

Name:

Jonathan G.Davis

 

 

Title:

CEO

 

TENANT:

 

SIRIUSDECISIONS, INC.,

a Delaware corporation

 

By:

 

Name:

 

Title:

 

 

- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Fifth Amendment to be
duly executed as of the day and year first written above.

 

LANDLORD:

 

 

 

DIV DANBURY 187, LLC, a Delaware limited liability company

 

 

 

By:

 

Danbury 187 Manager Corp., its manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

DIV LINDEN 187, LLC, a Delaware limited liability company

 

 

 

By:

 

Linden 187 Manager Corp., its manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

TENANT:

 

SIRIUSDECISIONS, INC.,

a Delaware corporation

 

By:

/s/ Richard E. Eldh

Name:

Richard E. Eldh

Title:

Co-Founder And Managing Director

 

 

 

- 9 -

--------------------------------------------------------------------------------

 

Exhibit A (Revised 2015)

 

 

[gzxgsuflhfuz000001.jpg]

 

- 10 -

--------------------------------------------------------------------------------

 

[gzxgsuflhfuz000002.jpg]

 

- 11 -

--------------------------------------------------------------------------------

 

Exhibit A – Fifth Amendment Work

A.1Delivery of the Second Expansion Premises.

 

A.1.1Plans for Tenant Improvements. Tenant and Landlord agree and acknowledge
that as of the Fifth Amendment Effective Date Tenant shall lease from Landlord
the certain 18,541 rentable square feet of area located the third (3rd) floor of
the Riverview Building (the “Second Expansion Premises”). Within fifteen (15)
days of the full execution of this Fifth Amendment, Landlord and Tenant shall
meet with Landlord’s architect to facilitate the Landlord’s architect’s
preparation of a draft concept plan for the Second Expansion Premises (the
“Draft Concept Plan”). Tenant shall reasonably cooperate to permit Landlord’s
architect to complete the Draft Concept Plan for Tenant’s approval not later
than forty-five (45) days following the full execution of this Fifth Amendment.
Upon Tenant’s approval of the Draft Concept Plan, Landlord shall have
architectural and construction plans and drawings prepared for the Fifth
Amendment Tenant Improvements (the “Fifth Amendment Final Plans”) no later than
forty-five (45) days after the Draft Concept Plan has been completed (subject to
any Tenant Delay) (the “Fifth Amendment Final Plan Delivery Date”), which such
Fifth Amendment Final Plans shall be consistent with the Draft Concept Plan
approved by Tenant and the “Fifth Amendment Tenant Standards” attached hereto as
Exhibit B – Fifth Amendment Work, which shows Tenant’s leasehold improvements
and installations. All tenant finishes and materials shall be substantially
consistent with such finishes and materials used in the Existing Premises (the
“Fifth Amendment Tenant Improvements”). The Fifth Amendment Final Plans shall be
prepared by an architect licensed to conduct business in the State of
Connecticut.

 

Tenant agrees to approve or disapprove of such Fifth Amendment Final Plans
within ten (10) business days following Landlord’s delivery of such Fifth
Amendment Final Plans. In the event that Tenant disapproves any such Fifth
Amendment Final Plans, Landlord shall promptly resubmit the same and Tenant
shall approve such plans or disapprove them setting forth its reasons for such
disapproval within five (5) business days after its receipt of the resubmitted
plans or specifications. The Fifth Amendment Final Plans as approved by Tenant
are hereinafter referred to as the “Fifth Amendment Approved Plans”. Landlord
shall “substantially complete” (as defined below) the Fifth Amendment Tenant
Improvements in accordance with the Fifth Amendment Approved Plans and deliver
possession of the Second Expansion Premises to Tenant subject to the terms and
conditions of this Exhibit A – Fifth Amendment Work.

 

A.1.2Target Delivery Date. Subject to Tenant’s performance of its obligations
under the Original Amended Lease, Landlord shall use commercially reasonable
efforts to substantially complete the Fifth Amendment Tenant Improvements in
accordance with the Fifth Amendment Final Plans and to deliver possession of the
Second Expansion Premises to Tenant, on or before April 1, 2016 (such date, the
“Fifth Amendment Target Delivery Date”). Landlord’s obligation to construct the
Fifth Amendment Tenant Improvements shall not require Landlord to incur overtime
costs or expenses nor the construction of any “Specialty Work” (defined in
Subsection A.2.1 hereof).

 

A.1.3Substantial Completion. The Fifth Amendment Tenant Improvements shall be
deemed substantially completed when Landlord’s contractor or architect certifies
to Landlord and Tenant in writing that the Fifth Amendment Tenant Improvements
have been completed in accordance with the Fifth Amendment Final Plans, subject
only to normal punchlist items, and Landlord, on behalf of Tenant, has obtained
a letter from the applicable official of the Town of Wilton certifying the
lawful use and occupancy of the Premises for the purposes specified in the
Original Amended Lease; provided, however, that in the event that there is any
delay in the issuance of the certificate of occupancy by the Town of Wilton
pending completion of any work associated with the Tenant’s System (defined
hereinafter), then the issuance of the certificate of occupancy shall not be
required to establish the Commencement Date.

 

A.1.4Extension of Fifth Amendment Target Delivery Date. Notwithstanding the
foregoing, if the Fifth Amendment Tenant Improvements are not substantially
completed on or before the Fifth Amendment Target Delivery Date, then the Fifth
Amendment Target Delivery Date shall be extended by the number of days of
construction delay in achieving substantial completion resulting from any “Force
Majeure Delay” or “Tenant Delay,” subject to the operation of Section A.2
hereof.

 

- 12 -

--------------------------------------------------------------------------------

 

A.1.5Fifth Amendment Tenant Improvements – Landlord Contribution Cap. In
connection with the completion of the Fifth Amendment Tenant Improvements,
Landlord has agreed to contribute a leasehold improvement allowance in the
amount of up to Four Hundred Seven Thousand Nine Hundred Two and 00/100 Dollars
($407,902.00) (the “Landlord Contribution Cap”); provided, however, that all
costs and expenses of preparing the Second Expansion Premises for the Fifth
Amendment Tenant Improvements (e.g., removal of any prior tenant’s good and
effects, putting the Second Expansion Premises in broom clean condition and
repair to skylights in the Second Expansion Premises) shall be the sole
responsibility of Landlord. Landlord hereby agrees that not more than $64,893.50
(the “Soft Costs Cap”) of the Landlord Contribution Cap may be used towards the
actual out-of-pocket, third-party costs of the architectural services needed to
prepare the Draft Concept Plan and the Fifth Amendment Final Plans and permit
fees (collectively, “Soft Costs”). Subject to the provision of the next to last
sentence of this paragraph A.1.5, Tenant shall be shall be responsible for the
cost, if and to the extent actually incurred by Landlord, of the Fifth Amendment
Tenant Improvements in excess of the Landlord Contribution Cap and the Soft
Costs in excess of the Soft Costs Cap (in either event, the “Excess Amount”),
payable to Landlord within thirty (30) days after Landlord’s request therefor.
Along with the submission of Fifth Amendment Final Plans, Landlord and Tenant
shall agree upon a final budget (the “Fifth Amendment Tenant Improvements
Budget”) for the Fifth Amendment Tenant Improvements, which such Fifth Amendment
Tenant Improvements Budget shall include a reasonable and standard contingency
amount. To the extent the Fifth Amendment Tenant Improvements Budget exceeds the
Landlord Contribution Cap or the Soft Costs exceed the Soft Costs Cap, Tenant’s
approval of the Fifth Amendment Final Plans and the Fifth Amendment Tenant
Improvements Budget, shall be deemed Tenant’s acknowledgement to pay any Excess
Amount as set forth above. In the event Tenant shall request changes to the
materials or installations in the Fifth Amendment Final Plans that result in the
costs to complete the Fifth Amendment Tenant Improvements exceeding the Landlord
Contribution Cap, Tenant shall be responsible for 100% of the payment of any
additional costs or charges related to such change orders. Except to the extent
arising from any Tenant Delays or from changes to the materials or installations
in the Fifth Amendment Final Plans requested by Tenant or to the extent agreed
upon by Tenant as an Excess Amount in connection with the parties agreement of
the Fifth Amendment Tenant Improvement Budget, Landlord shall be responsible for
any increases in the cost to complete the Fifth Amendment Tenant Improvements
above and beyond the Fifth Amendment Tenant Improvements Budget. Tenant shall
have no right to apply any portion of the Landlord Contribution Cap to the
payment of Annual Base Rent or to receive payment of the excess amount of the
Landlord Contribution Cap, if any, that may be available after Landlord’s
substantial completion of the Fifth Amendment Tenant Improvements.

 

A.2

Delayed Delivery.

 

A.2.1Delay in Substantial Completion. If Landlord shall be unable to
substantially complete and deliver possession of the Second Expansion Premises
on or before the Fifth Amendment Target Delivery Date by reason of the fact that
work required to be done by Landlord hereunder has not been substantially
completed by that date, Landlord shall not be subject to any penalty, claim or
liability nor shall the validity of this Lease or the obligations of Tenant
hereunder be in any way affected except as provided in this Section below, and
in no event to the extent such delay results from any of the following reasons:

 

(a)“Force Majeure” or any cause beyond the control of Landlord or its general
contractor or subcontractors (a “Force Majeure Delay”), or

 

(b)delay (a “Tenant Delay”) resulting from: (i) Tenant’s failure to comply with
any of the delivery dates or approval dates contained in this Exhibit A – Fifth
Amendment Work relative to the design, planning, selection of finishes and
pricing for the Fifth Amendment Tenant Improvements, (ii) Tenant’s failure to
approve the Draft Concept Plan or the Fifth Amendment Final Plans on or before
the dates set forth above, (iii) Tenant’s failure to provide response to written
requests for information, approvals or disapprovals regarding Fifth Amendment
Tenant Improvements within the time periods established in this Exhibit A –
Fifth Amendment Work (or if not so stated, then within two (2) business days
after request by Landlord or its contractors), (iv) Tenant’s requests for
changes in the approved Draft Concept Plan or the Fifth Amendment Final Plans,
or for the inclusion of materials or installations in the construction of the
Fifth Amendment Tenant Improvements other than building standard items or items
with delivery requirements that

- 13 -

--------------------------------------------------------------------------------

 

are likely to have the effect of delaying the substantial completion of the
Fifth Amendment Tenant Improvements beyond the Fifth Amendment Target Delivery
Date (“Specialty Work”), or (v) any acts, omissions, non-payment, defaults or
misconduct of Tenant (or its agents, employees, design professionals,
contractors, licensees or invitees) with respect to the construction of the
Fifth Amendment Tenant Improvements; provided, however, that Landlord shall
provide written notice to Tenant within two (2) business days of any claim of
Tenant Delay and such notice shall set forth the detailed basis for such claim.
As used in the Lease, the term “Force Majeure” shall mean casualty, acts of God
or the elements, inability to obtain materials or services, labor disputes or
strikes, delays by governmental departments in issuing permits, governmental
regulations or controls, civil commotion, war or similar events.

 

A.2.2Effect of Tenant Delay. If Landlord is unable to substantially complete the
Fifth Amendment Tenant Improvements and deliver possession of the Second
Expansion Premises to Tenant on or before the Fifth Amendment Target Delivery
Date as a result of any Tenant Delay, Tenant shall be financially responsible
for Rent (pro-rated on a per diem basis) for the number of days of Tenant Delay
experienced by Landlord in order to substantially complete the Fifth Amendment
Tenant Improvements and deliver the Second Expansion Premises to Tenant, and
such sum shall be due and payable by Tenant upon written demand by Landlord.
Notwithstanding the foregoing, Tenant shall not be required to be so financially
responsible for Rent for the first seven (7) days of any aggregate Tenant Delay.

 

A.2.3Effect of Landlord Delay. If Landlord is unable to substantially complete
the Fifth Amendment Tenant Improvements and deliver possession of the Second
Expansion Premises to Tenant within one (1) month following the Fifth Amendment
Target Delivery Date as a result of delays resulting from causes solely within
Landlord’s control, Tenant shall receive a per diem credit of Annual Base Rent
for each day that the Fifth Amendment Commencement Date is delayed beyond the
such one (1)-month period solely as a result of such Landlord’s delay.

 

A.3Tenant’s Systems. Tenant, at its sole expense, shall design, install,
construct and maintain Tenant’s data, telephone, audio-visual, internet and
video systems (“Tenant’s Communications Systems”) and Tenant’s furniture systems
(collectively, the “Tenant’s Systems”) within the Second Expansion Premises and
the related wiring within the Building necessary for the operation thereof.
Tenant’s Communications Systems shall not be included in the Fifth Amendment
Tenant Improvements. Landlord will permit Tenant and its agents, architects,
engineers, space planners, contractors, subcontractors, suppliers and
materialmen (“Tenant’s Agents and Consultants”) to have access to the Premises
and the Building (at the sole risk of such parties and without liability to
Landlord) for such purposes subject to the terms and conditions of this Lease,
such access to be (a) temporary and solely for the purpose of designing and
installing the Tenant’s Systems, and (b) permissible as of the later of (i)
March 17, 2016 or (ii) fourteen (14) days prior to the reasonably ascertainable
Fifth Amendment Effective Date in the event that the Fifth Amendment Target
Delivery Date is extended in accordance with the provisions hereof. The design,
plans and specifications for the wiring, cabling and equipment for Tenant’s
Communication System, and its locations and connections from within the Second
Expansion Premises to the Building risers, conduits and systems shall be subject
to Landlord’s prior review and approval. Tenant shall provide Landlord with
reasonable prior written notice of any construction work relating to Tenant’s
Systems that involves any Building systems, and all such work shall be
coordinated with Landlord and subject to Landlord supervision.

 

A.4Confirmatory Amendments. When the Fifth Amendment Effective Date has been
finally determined in accordance with the provisions set forth in this Exhibit A
– Fifth Amendment Work, the parties hereto shall execute a document in
recordable form, setting forth said dates and said document shall be deemed a
supplement to and part of this Lease. The parties hereto agree to execute such
confirmatory document not later than fifteen (15) days following the Fifth
Amendment Effective Date.

- 14 -

--------------------------------------------------------------------------------

 

Exhibit B – Fifth Amendment Work

[TENANT TO CONFIRM UPON RECEIPT OF ARCHITECT DRAWINGS; TO BE SIMILAR STANDARD AS
FOR 3RD FLOOR OR AGREED CHANGES]

1.Landlord will construct the Premises in accordance with the approved Draft
Concept Plan.

 

Partitions

1.

Interior partitions shall be constructed of 2 ½” metal studs with 5/8” layer of
sheetrock on each side and shall extend to 3” above the ceiling.

2.

Demising walls shall be full height.

3.

All partitions shall be built in accordance with local and state building codes.

 

Doors / Glass

1.

The Tenant Entry shall remain.

2.

Tenant Building Standard interior doors shall be 3’-0” x 8’-0” solid core wood
doors with knock down hollow metal frames with a maple finish.

3.

Door hardware on Building Standard doors shall be lever handle type passage
set.  Schlage or equal.

4.

Fire rated door assemblies shall be provided where required by code.

5.

Locksets shall be provided on entry and exit doors only with two (2) keys
provided.

6.

Glass sidelights shall be treated as a Tenant upgrade and shall be frameless and
3’ wide and run from floor to top of door frame.

 

Wall Finishes

1.

All walls shall be painted with two coats of one Building Standard color of
latex paint with eggshell finish.

2.

Door frames shall be painted with two coats of one Building Standard color
enamel paint or equal.

 

Ceiling

1.

The ceiling system shall be the Building Standard 2’x2’ or 2’ x 4’ fineline grid
and fissured acoustical tiles, at Landlord’s discretion. If existing ceiling
system is to remain, areas where new ceiling is required shall receive Building
Standard 2’x2’ or 2’ x 4’ fineline grid and fissured acoustical tiles, at
Landlord’s discretion. Certain areas of the ceiling shall be exposed and
finished with paint similar to the 2nd and 3rd floor Courtside paint.

 

Flooring

1.

All areas are to receive 26 ounce Building Standard carpet, direct glued
down.  All material selections to be made from Building Standard samples and
must be currently available as a quick ship item.

2.

All areas to receive 4” Building Standard vinyl base.

3.

At Tenant’s request, storage, pantry and workrooms may receive 12”x 12” x 1/8”
Building Standard vinyl composition tile.

 

Millwork/Accessories

1.

Existing pantry shall remain.

 

Furniture

1.

All landscape systems furniture and installation by Tenant.

2.

All furniture and furniture installation by Tenant.

 

Electrical

1.

Building Standard lighting shall be the indirect 2’x4’ or 2’x2’ direct/indirect
fluorescent fixture, at Landlord’s

discretion, to provide general office lighting.  In the areas where the exposed
ceiling exists, the light fixtures shall be hanging industrial style light
fixtures similar to the 2nd and 3rd floor Courtside fixtures.

2.

All switching is to be provided by single pole wiring.

3.

Building Standard duplex wall receptacles shall be installed in accordance with
standard office requirements.

Floor outlets shall be a Tenant upgrade

4.

All emergency lighting and fire alarm work shall be Building Standard and as
required by the local code officials.

5.

All power and lighting panels and transformers shall be installed within the
tenant space (unless otherwise required by Owner) and shall be fed from the Base
Building bus duct riser.

- 15 -

--------------------------------------------------------------------------------

 

 

Telephone and Data

1.

All work associated with Telephone and Data is excluded and to be by Tenant.

 

HVAC

1.

Existing medium pressure ductwork for each air handling unit to remain for
Tenant use with existing DDC control system with pneumatic operators to remain
at existing air handling units.  All new controls to be electronic type. System
design and configuration shall meet current ASHRE standards. All existing
controls shall be serviced   and in good operating order.

2.

Interior and Perimeter building zones may cross between demised tenant spaces.

3.

The furnishing and installation of low pressure ductwork, flex ductwork,
diffusers, controls and the installation of any new VAV units with thermostats
is to be performed under the Tenant Improvement Work.

4.

Interior Diffusers shall be Building Standard light troffers, and linear (at the
perimeter).

5.

The following terminal units shall be provided as a minimum:

 

•

Interior zone VAV units:  one unit per 1,500 usf

 

•

Perimeter zone VAV w/heat:  750 usf perimeter zone

6.

Any reused existing VAV boxes or other mechanical equipment shall be inspected,
serviced and repaired as required under the Tenant Improvement Work.

 

Sprinklers

1.

Sprinklers shall be configured in accordance with local codes and the Landlord’s
underwriter’s criteria for ordinary hazard during the Tenant Improvement
Work.  Final finish heads to be flush type as approved by the Landlord’s
insurance carrier.

 

Blinds

1.

Building Standard horizontal blinds are as provided on the exterior windows.
Existing horizontal blinds shall be serviced and in good operating order.

 

Signage

1.

The Tenant’s company name and logo shall be placed on the Tenant Entry glass
panel in Building Standard gold colored vinyl lettering. No signage is permitted
on doors. If glass sidelight is not provided, entry sign shall be installed on a
Building Standard frosted glass panel attached to wall next to Tenant Entry
door(s) with brushed

stainless steel fasteners.

 

End of Tenant Building Standards

- 16 -